NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted December 20, 2018*
                               Decided January 2, 2019

                                        Before

                      JOEL M. FLAUM, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      MICHAEL Y. SCUDDER, Circuit Judge

No. 17-2596

FRANKIE WALKER, SR.,                             Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Central District of Illinois.

      v.                                         No. 13-3079

SHAN JUMPER, et al.,                             Sue E. Myerscough,
    Defendants-Appellees.                        Judge.


                                      ORDER

       Frankie Walker, Sr., who is civilly detained at Rushville Treatment and Detention
Center under the Illinois Sexually Violent Persons Act, sued his mental healthcare
providers for violating his constitutional rights by conditioning his treatment on
passing a polygraph exam and causing a false result on one such exam. The district
court dismissed a portion of Walker’s complaint as untimely and granted defendants’
motion for summary judgment. Walker appeals, and we affirm the judgment.


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 17-2596                                                                        Page 2

       The sex-offender treatment program is divided into five phases. During the
“Accepting Responsibility” stage of Phase II, a detainee may be given a polygraph
exam—conducted by a state polygrapher—to assess his level of honesty when
discussing his sexual history and sexual offenses. Walker took a polygraph exam in
December 2009 and another in March 2010. He passed the first exam but was found to
be “not truthful” on the second exam when asked about unreported sexual offenses.
Specifically, Walker did not disclose coercive sexual encounters with men while in
prison, something he did not consider an “offense” for purposes of his sex-offender
treatment. Walker voluntarily withdrew from treatment in June 2010 in protest,
explaining that he disagreed with how the examination was conducted and how the
results were interpreted. He then challenged the exam results using Rushville’s appeals
procedure. He has since gone back to treatment but remains relegated to the “Power to
Change” stage of Phase II because he continues to object to his treating team’s decision
that he can progress only by taking and passing another polygraph exam.

       In his complaint brought under 42 U.S.C. § 1983, Walker alleged that various
doctors and staff at Rushville violated his constitutional rights by conditioning his
treatment on passing a polygraph exam. At screening, see 28 U.S.C. § 1915A, the district
judge first determined that Walker’s claims challenging the constitutionality of the
March 2010 polygraph exam were barred by the two-year statute of limitations because
he filed his original complaint in April 2013.

       The judge then dismissed Liberty Healthcare Corporation (Rushville’s medical
services provider) from the suit, finding that Walker had not adequately alleged that
any individual defendant acted pursuant to an unlawful policy for which Liberty
Healthcare could be held liable under Monell v. Department of Social Services of City of
New York, 436 U.S. 658 (1978).

       The judge concluded that Walker could proceed only on his claim that the four
defendants personally responsible for his treatment decisions violated his rights by
conditioning his treatment on passing a new polygraph exam, thereby stalling his
treatment progress. Ultimately, though, the judge entered summary judgment for the
defendants, concluding that ordering a polygraph exam and applying a particular
definition of “sexual offense” as part of Walker’s treatment was within the bounds of
professional judgment and therefore constitutional.

      Walker appeals the screening orders and entry of summary judgment. We
review the district court’s dismissals at screening and entry of summary judgment de
No. 17-2596                                                                        Page 3

novo. See Hotel 71 Mezz Lender LLC v. Nat’l Retirement Fund, 778 F.3d 593, 601 (7th Cir.
2015); McElroy v. Lopac, 403 F.3d 855, 858 (7th Cir. 2005).

                                             I

       Walker first argues that the district judge erred in dismissing as untimely his
claim that the results of the 2010 polygraph exam were false. His federal claims arising
under § 1983 borrow Illinois’ two-year statute of limitations. Woods v. Ill. Dept. of
Children and Family Servs., 710 F.3d 762, 768 (7th Cir. 2013).

        Walker disputes the district judge’s conclusion that the statute of limitations
began to run when he failed the polygraph exam and could not advance from Phase II.
“The statute of limitations begins to run when the plaintiff has knowledge of the injury
and knowledge that the defendant[s], acting within the scope of [their] employment,
may have caused the injury.” Tobey v. Chibucos, 890 F.3d 634, 645 (7th Cir. 2018). Walker
took the polygraph exam in March 2010, and he protested the exam and withdrew his
consent to further treatment in June. Therefore, Walker was aware by June 2010 of his
alleged injury—that he could not advance in treatment because of the result of the
supposedly bogus polygraph exam—and who caused it; therefore, his April 2013
complaint was too late.

       Walker seeks to avoid the time bar by arguing that the defendants continuously
violated his rights until August 2017 by withholding Phase III treatment pursuant to an
ongoing policy of deliberate indifference to his mental health needs. But the claim that
the March 2010 polygraph exam was unconstitutional (in its administration and how
the results were used) is based on a discrete incident that occurred at a specific time.
The continuing violation doctrine, therefore, does not apply. See id. at 646; Savory v.
Lyons, 469 F.3d 667, 672–73 (7th Cir. 2006). Insofar as Walker still was not receiving
treatment when he filed suit, that was not because of the failed polygraph exam, but
because of the defendants’ requirement, once he consented to start treatment again, that
he take a new exam before advancing to Phase III. His claim challenging that decision
was allowed to proceed.

       Walker next maintains that the statute of limitations should be equitably tolled
because he did not know that he had a claim until 2013 when, during his civil
commitment proceedings, the state court granted Walker’s motion to “bar” the state’s
expert from referencing the March 2010 polygraph because the defendants had not
disclosed the data from the exam. (In fact, the motion was deemed moot because the
No. 17-2596                                                                       Page 4

state did not intend to introduce the polygraph result.) Walker argues that until the
state court “legally” established the defendants’ wrongdoing in failing to disclose the
polygraph data, he did not “know” he was injured and therefore had been unable to file
suit. Equitable tolling may apply if Walker was prevented from asserting his rights.
See Rosado v. Gonzalez, 832 F.3d 714, 716–17 (7th Cir. 2016). But given the nature of his
claim here, all Walker needed to know was that he was deemed to fail the exam under
circumstances to which he objected and that he could not move on to Phase III without
a successful administrative appeal or lawsuit. That occurred no later than June 2010,
when he voluntarily withdrew from treatment in protest. His ignorance of the legal
significance of what he knew does not permit equitable tolling of the statute of
limitations for his claim. See Tobey, 890 F.3d at 646; Rosado, 832 F.3d at 716–17.

       Walker also contends that the defendants should be equitably estopped from
enforcing the statute of limitations because they concealed the polygraph data and
prevented him from pursuing a meaningful administrative appeal. He claims that he
could have known that the polygraph exam violated his rights only by obtaining the
raw electronic data from the exam, and that without it, it was mere speculation that he
had been injured. Therefore, he argues, the defendants’ refusal to release that
information wrongly deprived him of his ability to formulate a claim before the statute
of limitations expired. Equitable estoppel can apply if the defendants affirmatively
sought to prevent Walker from suing on time. See Rosado, 832 F.3d at 716. Walker did
not need “proof” before he could bring a credible allegation that the exam was poorly
administered and its results arbitrarily used to prevent him from progressing in his
treatment. And even if the defendants withheld data and stalled the appeals process,
Walker knew who was keeping him from progressing to Phase III and why. In short, no
wrongful act by any defendant prevented Walker from suing on time. See id. at 716–17.

                                           II

       Separate and apart from the district court’s statute of limitations ruling, Walker
next claims that the district court improperly dismissed his Monell claim against Liberty
Healthcare. We do not necessarily agree with the court’s statement, when screening the
amended complaint, that the complaint raised “no plausible inference” that the
treatment requirements were “attributable to a corporate policy.” Detainees can be
referred to take a polygraph pursuant to Liberty’s “Polygraph Referral” procedures.
But, as we have said, Walker has not identified anything unlawful about his
participation in the sex-offender treatment program that the defendants implemented,
including the polygraph requirement. See McKune v. Lile, 536 U.S. 24, 47–48 (2002);
No. 17-2596                                                                          Page 5

Allison v. Snyder, 332 F.3d 1076, 1081 (7th Cir. 2003). Moreover, Liberty Healthcare
cannot be held liable under Monell if, as we have concluded, the individual defendants
did not violate Walker’s constitutional rights while treating him. See Sallenger v. City of
Springfield, Ill., 630 F.3d 499, 504 (7th Cir. 2010).

        Walker recently filed a motion requesting that we take judicial notice of a
screening order in another case that he filed against Liberty Healthcare, in which the
district court allowed the Monell claim to proceed. (See Order at 2, Walker v. Scott, et al.,
No. 18-4115 (C.D. Ill. July 30, 2018), ECF No. 4.) We will not, however, take judicial
notice of that order because it does not contain any indisputably established facts about
the potential liability of Liberty Healthcare. See FED. R. EVID. 201(b); In the Matter of
Steven Robert Lisse, 905 F.3d 495, 496–97 (7th Cir. 2018) (Easterbrook, J., Chambers). In
the same motion, Walker also requests that we consolidate this case with his other one.
That case remains pending in district court, however, and we have no such power. It
would also be inefficient to delay resolution of this fully ripe appeal until an appeal in
that case, of which there is no guarantee.

                                             III

       This brings us to Walker’s challenge that the district court erroneously granted
the defendants’ motion for summary judgment on his claim that they were deliberately
indifferent to his medical needs by conditioning his Phase III treatment on passing a
new polygraph. He contends that the district judge improperly accepted the defendants
as polygraph experts and wrongly concluded that their review of the results was a
matter of professional judgment. He claims that the defendants are not “experts” under
Federal Rule of Evidence 702 and therefore are not entitled to professional deference.

       Walker misunderstands the district court’s discussion of the defendants’
professional judgment. He argues that the inexpert defendants are being deliberately
indifferent to his treatment needs by insisting that, before progressing, he undergo a
polygraph that requires him to answer questions involving an “unorthodox” definition
of “offenses.” To succeed on such a claim, he would have to show that the defendants’
actions deprived him of his constitutionally protected interest in “conditions of
reasonable care and safety.” Youngberg v. Romeo, 457 U.S. 307, 324 (1982). In the civil
detention context, “decisions made by the appropriate professional are entitled to a
presumption of correctness.” Id. “Professionals” are those who are “competent, whether
by education, training or experience, to make the particular decision at issue.” Id. at 323
n.30. And a treatment decision falls outside the scope of professional judgment only
No. 17-2596                                                                             Page 6

when it is such a departure from accepted standards “that demonstrate[s] that the
person responsible actually did not base the decision on such a judgment.” Id. at 323.

        Professionals, such as the defendants, can require a detainee to take a polygraph
exam if they deem it part of an effective treatment. See McKune, 536 U.S. at 30–31, 47–48;
see also Lane v. Williams, 689 F.3d 879, 883 (7th Cir. 2012); Allison, 332 F.3d at 1079–81.
Although Walker disagrees with the decision, there is no evidence in the record that
demonstrates that the defendants go outside the boundaries of professional judgment
by administering a polygraph exam as part of a detainee’s treatment plan. Nor does
Walker present evidence that the defendants, who are trained medical professionals, are
not qualified to determine appropriate questions and evaluate the significance of his
answers as they relate to his sex-offender treatment. See Allison, 332 F.3d at 1081. His
opinions alone are not sufficient for us to say that the defendants are not
“professionals,” or that their decisions (the wisdom of which we do not comment on)
were based on anything but their professional judgment. See McGee v. Adams, 721 F.3d
474, 482 (7th Cir. 2013). Thus, the defendants’ treatment decisions were entitled
deference under the “professional judgment” standard, Youngberg, 457 U.S. at 321–22,
and summary judgment was properly entered in their favor.

                                              IV

       Two final observations are in order. In his reply brief, Walker argues that the
defendants use Rushville’s polygraph appeals process as a “sham” to prevent detainees
from filing lawsuits, and that it is therefore “a policy of deliberate indifference” and
unconstitutional. But Walker did not develop this argument in his opening brief, so it is
waived. See United States v. Beavers, 756 F.3d 1044, 1059 (7th Cir. 2014). In any event,
Walker insists that the administrative-exhaustion process does not apply to him. Under
Walker’s view of his obligations, therefore, any time he spent on a “sham” appeal was
optional, so he is not in a position to argue that the appeals procedure is unconstitutional.

       Walker lastly contends that the district judge improperly failed to recuse herself
for judicial bias. But adverse decisions alone do not establish bias, see Collins v. Illinois,
554 F.3d 693, 697 (7th Cir. 2009), and Walker cites no other basis for his request.

                                                                                  AFFIRMED